Citation Nr: 9932201	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-18 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to June 
1965.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


REMAND

The Board observes that the veteran reported in his September 
1998 substantive appeal that he has arthritis in his cervical 
spine and hips, numbness in his legs due to the arthritis, 
numbness in his right arm from the elbow down into the 
fingers, and a deteriorating disc in his low back.  

A VA progress note dated July 1998 indicates that the veteran 
claimed he suffered injuries at the hands of law enforcement 
agents.  The veteran stated, "my wrists and hands was cut 
up.  Every time I breathe in my chest hurts.  I was pounced 
on by a cop . . . I have a paralysis of my two fingers on my 
right hand and wrist area.  It's swollen both hands and 
wrists."  The veteran also reported that he twisted his knee 
in a separate incident and he suffered from shooting pains 
that made him feel like his right knee would "give out."

An August 1998 VA discharge summary indicates that the 
veteran had depression, an antisocial personality disorder, 
recurrent right knee pain, and sleep apnea.  During a May 
1998 psychological examination, the veteran reported 
experiencing serious depression, serious anxiety or tension, 
hallucinations, trouble understanding, concentrating or 
remembering, trouble controlling violent behavior, and 
thoughts of suicide.  The VA examiner diagnosed depression, 
antisocial personality disorder, and recurrent knee pain.

An August 1998 operation report reflects that the veteran 
underwent arthroscopic surgery on his right knee.  An October 
1998 VA discharge report indicates that the veteran has a 
personality disorder, back pain, left chest wall tenderness, 
resolving paresthesia of the right hand, a left wrist healing 
abrasion, an unstable left knee, and a history of benign 
prostatic hypertrophy.  A November 1998 VA discharge report 
indicates that the veteran has bipolar disorder, personality 
disorder, history of benign prostatic hypertrophy, and sleep 
apnea.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to establish the severity of 
any nonservice-connected disorders from 
which the veteran may be suffering, 
including residuals of wrist and hand 
injuries, chest pains, paralysis of two 
fingers, swollen hands and wrists, 
arthritis of the cervical spine and hips, 
numbness of the legs and right arm, 
degenerative disc disease, bipolar 
disorder, personality disorder, 
paresthesia of the right hand, unstable 
left knee, prostatic hypertrophy, 
depression, right knee pain, and sleep 
apnea.  Subsequent to any necessary tests 
or studies, the examiner should 
specifically offer an opinion as to the 
extent to which his disabilities are 
affecting his ability to perform gainful 
employment.  The examiner is requested to 
review all pertinent medical records 
associated with the claims file.  Because 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  After completion of the above 
development, the RO should readjudicate 
the issue of entitlement to a permanent 
and total disability evaluation for 
pension purposes.  If the denial is 
continued, then both the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
be afforded the appropriate time in which 
to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is hereby notified that if he does 
not report to the VA examination, his claim may be denied.  
He is free to submit any additional evidence he desires to 
have considered in connection with his current appeal.




		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



